          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 1 of 18


 1   KENNETH H. YOON (State Bar No. 198443)
     kyoon@yoonlaw.com
 2   STEPHANIE E. YASUDA (State Bar No. 265480)
     syasuda@yoonlaw.com
 3   BRIAN G. LEE (State Bar No. 300990)
     blee@yoonlaw.com
 4   YOON LAW, APC
     One Wilshire Blvd., Suite 2200
 5
     Los Angeles, California 90017
     Telephone: (213) 612-0988
     Facsimile: (213) 947-1211
 6
     Attorneys for Plaintiff Kevin Johnson
 7

 8                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
 9
     KEVIN JOHNSON, individually and on ) Case No.:
10                                            )
     behalf of all others similarly situated; ) CLASS ACTION
11                                            ) COMPLAINT FOR:
                   Plaintiff,                 )
12                                            )
                                              ) (1) BREACH OF CONTRACT
13         vs.                                ) (2) VIOLATION OF CLRA
                                              )
14   WALMART INC.,                            )     SECTION 1770(a)(5)
                                              ) (3) VIOLATION OF CLRA
15                                            )
                   Defendant.                 )     SECTION 1770(a)(9)
                                              ) (4) VIOLATION OF CLRA
16                                            )
                                              )     SECTION 1770(a)(10)
17                                            ) (5) VIOLATION OF CLRA
                                              )     SECTION 1770(a)(14)
18                                            )
                                              ) (6) VIOLATION OF THE
19                                            )     CONSUMER PROTECTION
                                              )
20                                            )     STATUTES OF CERTAIN
                                              )     STATES
21                                            )
                                              ) (7) VIOLATION OF DUTY OF
22                                            )     GOOD FAITH AND FAIR
                                              )     DEALING
23                                            )
                                              )
24
                                              ) DEMAND FOR JURY TRIAL
                                              )
                                              )
25

26

27

28

30
                                              1
31                                  CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 2 of 18


 1         Plaintiff Kevin Johnson (“Plaintiff”), on behalf of himself and all others similarly
 2   situated, hereby submits his Complaint for damages against Defendant WALMART INC.
 3   (“Defendant”) as follows:
 4   I.    INTRODUCTION AND GENERAL FACTUAL ALLEGATIONS
 5         1.     Plaintiff brings this action against Defendant on behalf of himself, and all
 6   other United States residents that purchased lifetime tire balance and rotation services
 7   from Defendant.
 8         2.     Defendant provides auto and tire maintenance services at their 2,500-plus
 9   Auto Care Centers across the nation.
10         3.     In July 2018, Plaintiff purchased lifetime tire balance and rotation services
11   offered by Defendant. The purchased “lifetime” balancing and rotation policy promised
12   tire rotation and balance services every 7,500 miles for the life of the qualified tires.
13         4.     Seeking to utilize the lifetime tire rotation and balancing services he
14   purchased, Plaintiff attempted to have his tires rotated and balanced at Defendant’s Auto
15   Care Centers. Instead, Defendant’s Auto Care Centers were voluntarily shuttered, and he
16   was refused service at multiple store locations.
17         5.     Based on information and belief, Defendant chose to shut down its Auto Care
18   Centers across the nation in or around March 2020, and has failed to perform the promised
19   services included in the lifetime tire balancing and rotation policy.
20         6.     When purchasing the lifetime tire balancing and rotation policy, Plaintiff
21   relied on Defendant’s misrepresentation that the lifetime tire policy would continue
22   through the life of the qualified tires. By virtue of its failure and/or refusal to perform
23   under the terms of the policy, Defendant’s representations were false and misleading.
24         7.     Defendant’s failure to perform under the terms of the purchased policy, and
25   its false representations, marketing and advertising to that effect, constitute violations of
26   state law. Plaintiff therefore brings claims for breach of contract, California’s Consumers
27   Legal Remedies Act (Cal. Civ. Code § 1750, et seq., hereinafter “CLRA”), similar state
28   laws of all other states, and violation of the duty of good faith and fair dealing.
30
                                                    2
31                                     CLASS ACTION COMPLAINT
            Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 3 of 18


 1   Accordingly, Plaintiff, on behalf of himself and those similarly situated, seeks all relief to
 2   which they are entitled, including equitable relief, a refund of all moneys Defendant
 3   acquired by means of its unlawful conduct, statutory damages, actual damages, treble
 4   damages, punitive damages, reasonable attorneys’ fees, filing fees, and reasonable costs.
 5   II.    JURISDICTION
 6          8.    This Court has jurisdiction over all causes of action herein pursuant to 28
 7   U.S.C. § 1332(d)(2). Walmart, Inc. is incorporated in Delaware and its principal place of
 8   business is located in Bentonville, Arkansas. Plaintiff is a resident of California. This suit
 9   is brought as a class action, the matter in controversy exceeds $5,000,000, and members
10   of the purported class of plaintiffs are from a different state than Defendant.
11   III.   VENUE
12          9.    Venue in this District is proper pursuant to 28. U.S.C. § 1391(a) because
13   many of the wrongful acts, events, and transactions that form the basis of this complaint
14   took place within the district. The named plaintiff resides in this District, and Defendant
15   refused to provide purchased services in this District.
16   IV.    PARTIES
17          Plaintiff
18          10.   Plaintiff Kevin Johnson is a current resident and citizen of California. In July
19   2018, Plaintiff purchased the lifetime tire balance and rotation policy from Defendant.
20          Defendant
21          11.   Plaintiff is informed and believes and thereon allege that Defendant
22   WALMART INC. is a Delaware Corporation authorized to and doing business in
23   California, within this judicial district. Defendant operates more than 5,000 retail stores
24   and more than 2,500 Auto Care Centers across the United States.
25   V.     CLASS ACTION ALLEGATIONS
26          12.   Plaintiff incorporates the preceding paragraphs of the Complaint as if fully
27   alleged herein.
28          13.   Plaintiff brings this action on behalf of himself and all others similarly
30
                                                    3
31                                     CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 4 of 18


 1   situated as a class action pursuant to Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal
 2   Rules of Civil Procedure.
 3         14.    Nationwide Class:
 4                       All United States residents who purchased lifetime tire
 5                       balance and rotation services from Defendant.
 6         15.    Plaintiffs also seeks to represent the following subclass:
 7                California Subclass:
 8                       All California residents who purchased lifetime tire
 9                       balance and rotation services from Defendant.
10         16.    The Nationwide Class and the California Subclass are collectively referred to
11   as the “Class.”
12         17.    Plaintiffs reserve the right to amend or modify the class and subclass
13   descriptions with greater specificity or further division into subclasses or limitation to
14   particular issues as appropriate.
15         18.    Plaintiff, as the Class Representative, is a member of the class and subclass
16   that he seeks to represent.
17         19.    Numerosity: The potential members of the Class as defined are so numerous
18   that a joinder of all Represented Employees is impracticable. Although the exact number
19   is currently unknown to Plaintiff, this information Plaintiff is informed and believes the
20   Class consists of at least hundreds, if not thousands of consumers, and the disposition of
21   Plaintiff’s and the other Class members’ claims in a class action will provide substantial
22   benefits to the parties and the Court, as they will promote the orderly and expeditious
23   administration and adjudication of the Class members’ claims, foster economics of time,
24   effort, and resources, and ensure uniformity of decisions. Furthermore, the Class is
25   ascertainable because it consists of a definable class of individuals who purchased and
26   own the lifetime tire balance and rotation services policy, the identities and addresses of
27   whom can be ascertained readily from business records maintained by Defendant. And,
28   there is a well-defined community of interest in the questions of law or fact alleged
30
                                                    4
31                                       CLASS ACTION COMPLAINT
             Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 5 of 18


 1   because each Class member was similarly harmed by Defendant’s uniform refusal to
 2   provide tire balance and rotation services.
 3           20.   Commonality: This case arises from Defendant’s uniform refusal to honor
 4   the lifetime tire balancing and rotation services it sold to consumers across the nation.
 5   Defendant’s conduct and shuttering of its tire services has affected all affected consumers
 6   of the Class similarly. Thus, the central questions of fact and law in this case are common
 7   to the Class as a whole under Rule 23(a)(2), and the requested relief will depend on
 8   questions of law that apply in the same manner to each member of the Class. The common
 9   questions of law or fact include, but are not limited to, the following:
10                 i.     Whether Defendant breached its lifetime tire balancing and rotation
11   policy when it chose to shutter its Auto Care Centers nationwide in or around March
12   2020;
13                 ii.    Whether Defendant breached its lifetime tire balancing and rotation
14   policy by refusing to provide any tire services nationwide since on or around March 2020;
15                 iii.   Whether Defendant broke its promise to Class members to provide tire
16   balancing and rotation services every 7,500 miles for the life of qualified tires;
17                 iv.    Whether Defendant breached obligations of good faith and fair dealing
18   owed to Plaintiffs and members of the California Subclass;
19                 v.     Whether Defendant violated the California Consumer Legal Remedies
20   Act Section 1770, et seq.; and
21                 vi.    Whether Defendant violated the consumer protection laws of all other
22   states in which it sold the lifetime tire balancing and rotation policy.
23           21.   Typicality: The claims asserted by Plaintiff is typical of the Class because
24   Plaintiff purchased and owns the lifetime tire balancing and rotation policy that Defendant
25   has refused to honor by uniformly failing to perform. Thus, each Class member was
26   wronged by the same offending conduct and non-performance, and proof of Plaintiff’s
27   claims will similarly prove the claims of absent members of the Class.
28           22.   Adequacy of Representation: Plaintiffs will fairly and adequately protect
30
                                                    5
31                                     CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 6 of 18


 1   the interests of the Class because his claims are common to the Class, and proof of those
 2   claims will prove the claims of absent Class members. Plaintiff’s interests are in harmony
 3   with, not adverse to, the interests of the other Class members. Plaintiff intends to pursue
 4   this litigation vigorously, and his counsel are competent and experienced in complex civil
 5   litigation, including class actions.
 6         23.    Superiority of Class Action: Class certification is appropriate under Rule
 7   23(b)(3) because common questions of law and fact predominate over individual
 8   questions and a class action is a superior vehicle for the fair and efficient adjudication of
 9   Defendant’s conduct. Individual joinder of all Represented Employees is not practicable,
10   and questions of law and fact common to the Class predominate over any questions
11   affecting only individual members of the Class. This action predominately concerns
12   Defendant’s actions, namely Defendant’s unilateral and uniform decision to cease services
13   properly purchased by Plaintiff and the Class. Defendant’s conduct toward Plaintiff and
14   each Class member was the same in this regard. Each Represented Employee has been
15   damaged and is entitled to recovery by reason of Defendant’s breach of its policy as set
16   forth above. Class action treatment will allow those similarly situated persons to litigate
17   their claims in the manner that is most efficient and economical for the parties and the
18   judicial system.
19         24.    The nature of this action and the format of laws available to Plaintiffs and
20   members of the Class identified herein make the class action format a particularly efficient
21   and appropriate procedure to redress the wrongs alleged herein. If each employee were
22   required to file an individual lawsuit, the corporate Defendant would necessarily gain an
23   unconscionable advantage since it would be able to exploit and overwhelm the limited
24   resources of each individual plaintiff with their vastly superior financial and legal
25   resources. Requiring each Class member to pursue an individual remedy would also
26   discourage the assertion of lawful claims by employees who would be disinclined to file
27   an action against their former and/or current employer for real and justifiable fear of
28   retaliation and permanent damage to their careers at subsequent employment.
30
                                                    6
31                                     CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 7 of 18


 1         25.    The prosecution of separate actions by the individual Class members, even if
 2   possible, would create a substantial risk of (a) inconsistent or varying adjudications with
 3   respect to individual Class members against the Defendant and which would establish
 4   potentially incompatible standards of conduct for the Defendant, and/or (b) adjudications
 5   with respect to individual Class members which would, as a practical matter, be
 6   dispositive of the interest of the other Class members not parties to the adjudications or
 7   which would substantially impair or impede the ability of the Class members to protect
 8   their interests. Further, the claims of the individual members of the Class are not
 9   sufficiently large to warrant vigorous individual prosecution considering all of the
10   concomitant costs and expenses.
11         26.    Proof of a common business practice or factual pattern, which the named
12   Plaintiffs experienced and is representative of, will establish the right of each Class
13   member to recovery on the causes of action alleged herein.
14         27.    The Class is commonly entitled to a specific fund with respect to the
15   compensation illegally and unfairly retained by Defendant. This action is brought for the
16   benefit of the entirety of the Class and will result in the creation of a common fund.
17                                  FIRST CLAIM FOR RELIEF
                                     BREACH OF CONTRACT
18
                               (On behalf of the Class against Defendant)
19         28.    Plaintiff incorporates the preceding paragraphs of the Complaint as if fully
20   alleged herein.
21         29.    Plaintiff and members of the Class entered into a contract with Defendant
22   when they purchased Defendant’s lifetime tire balancing and rotation service policy.
23         30.    Defendant owed duties and obligations to Plaintiff and members of the Class
24   under the policy, including the duty to provide the promised tire balancing and rotation
25   services for the lifetime of qualified tires.
26         31.    Defendant materially breached the terms and provisions of the policy by
27   failing to provide the promised services to consumers of the lifetime tire rebalancing and
28

30
                                                     7
31                                      CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 8 of 18


 1   rotation policy.
 2         32.    As a direct and proximate result of Defendant’s nonperformance, Plaintiff
 3   and the Class members have been damaged in an amount to be determined at trial.
 4   Plaintiff’s and the Class members’ damages include, but are not limited to: amounts paid
 5   to Defendant for the promised services, the loss of the value in their tires, and damages
 6   suffered from purchasing replacement tires or tire services elsewhere.
 7         33.    Wherefore, Plaintiff demands relief in accordance with the Prayer for Relief
 8   set forth below, which is incorporated herein by this reference.
 9                                  SECOND CLAIM FOR RELIEF
                             VIOLATION OF CLRA SECTION 1770(a)(5)
10
                        (On behalf of the California Subclass Against Defendant)
11         34.    Plaintiffs incorporate the preceding paragraphs of the Complaint as if fully
12   alleged herein.
13         35.    Under section 1770(a)(5) of the CLRA, it is unlawful to represent that goods
14   or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or
15   quantities that they do not have or that a person has a sponsorship, approval, status,
16   affiliation, or connection that the person does not have.
17         36.    As set forth above, Defendant represented to Plaintiff and members of the
18   California Subclass who purchased the lifetime tire balancing and rotation policy that
19   Defendant would rotate and balance tires for every 7,500 miles for the life of the tires.
20         37.    Defendant publicly made these representations on its website, and uniformly
21   to Plaintiff and the members of the California Subclass, who then reasonably relied on
22   those representations when they purchased the lifetime tire balancing and rotation policy.
23         38.    Defendant’s representations were untrue. In fact, on information and belief,
24   Defendant has failed to provide tire balancing and rotation services across the nation since
25   at least March 2020.
26         39.    To their detriment, Plaintiff and members of the California Subclass relied
27   upon Defendant’s misrepresentations and advertisements regarding the services offered,
28

30
                                                   8
31                                    CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 9 of 18


 1   and Defendant’s false statements were the immediate cause of Plaintiff’s purchase of the
 2   lifetime tire balancing and rotation policy.
 3         40.     Accordingly, Plaintiff and other California Subclass members have suffered
 4   injury in fact and have lost money, value, or property as a result of Defendant’s untrue
 5   representations.
 6         41.     Based on the foregoing facts, Defendant’s practices violated section
 7   1770(a)(5) of the CLRA, and Plaintiffs and the other California Subclass members are
 8   entitled to an order enjoining the above-described wrongful acts and practices pursuant to
 9   section 1780(a)(2) of the CLRA. In addition, Plaintiff and the other California Subclass
10   members are entitled to the payment of costs and attorneys’ fees and any other relief
11   deemed appropriate by the Court under section 1780(d) of the CLRA and section 1021.5
12   of California’s Civil Procedure Code.
13         42.     In compliance with the provisions of section 1782 of the CLRA, and in
14   conjunction with the filing of this action, while the Complaint is an appropriate notice of
15   violation, Plaintiff and the California Subclass members will notify Defendant in writing
16   of their particular violations of the CLRA, and demand that Defendant rectify the actions
17   described therein and give notice to all affected consumers of its intent to do so. Plaintiffs
18   and the California Subclass members will send this notice to Defendant by certified mail,
19   return receipt requested, at the address of Defendant’s authorized agent or principal place
20   of business in the State of California.
21         43.     If Defendant fails, within thirty (30) days after receipt of the section 1782
22   notice and demand, to adequately respond to Plaintiff’s and the California Subclass
23   members demand to rectify the wrongful conduct described above with respect to all Class
24   members, Plaintiffs and the California Subclass members reserve their right to amend the
25   Complaint to seek: (1) actual and punitive damages for violations of the CLRA as
26   provided for under sections 1780(a) and 1782(d) of the CLRA; and (2) payment of
27   restitution to Plaintiff and the other California Subclass members pursuant to section
28   1780(a)(3).
30
                                                    9
31                                     CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 10 of 18


 1                                   THIRD CLAIM FOR RELIEF
 2                           VIOLATION OF CLRA SECTION 1770(a)(9)
                        (On behalf of the California Subclass Against Defendant)
 3
           44.    Plaintiffs incorporate the preceding paragraphs of the Complaint as if fully
 4
     alleged herein.
 5
           45.    Under section 1770(a)(9) of the CLRA, it is unlawful to advertise goods or
 6
     services with intent not to sell them as advertised.
 7
           46.    As set forth above, Defendant represented to Plaintiff and members of the
 8
     California Subclass who purchased the lifetime tire balancing and rotation policy that
 9
     Defendant would rotate and balance tires for every 7,500 miles for the life of the tires.
10
           47.    Defendant publicly made these representations on its website, and uniformly
11
     to Plaintiff and the members of the California Subclass, who then reasonably relied on
12
     those representations when they purchased the lifetime tire balancing and rotation policy.
13
           48.    Defendant’s representations were untrue. In fact, on information and belief,
14
     Defendant has failed to provide tire balancing and rotation services across the nation since
15
     at least March 2020.
16
           49.    To their detriment, Plaintiff and members of the California Subclass relied
17
     upon Defendant’s misrepresentations and advertisements regarding the services offered,
18
     and Defendant’s false statements were the immediate cause of Plaintiff’s purchase of the
19
     lifetime tire balancing and rotation policy.
20
           50.    Accordingly, Plaintiff and other California Subclass members have suffered
21
     injury in fact and have lost money, value, or property as a result of Defendant’s untrue
22
     representations.
23
           51.    Based on the foregoing facts, Defendant’s practices violated section
24
     1770(a)(9) of the CLRA, and Plaintiffs and the other California Subclass members are
25
     entitled to an order enjoining the above-described wrongful acts and practices pursuant to
26
     section 1780(a)(2) of the CLRA. In addition, Plaintiff and the other California Subclass
27
     members are entitled to the payment of costs and attorneys’ fees and any other relief
28

30
                                                    10
31                                    CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 11 of 18


 1   deemed appropriate by the Court under section 1780(d) of the CLRA and section 1021.5
 2   of California’s Civil Procedure Code.
 3         52.     In compliance with the provisions of section 1782 of the CLRA, and in
 4   conjunction with the filing of this action, while the Complaint is an appropriate notice of
 5   violation, Plaintiff and the California Subclass members will notify Defendant in writing
 6   of their particular violations of the CLRA, and demand that Defendant rectify the actions
 7   described therein and give notice to all affected consumers of its intent to do so. Plaintiffs
 8   and the California Subclass members will send this notice to Defendant by certified mail,
 9   return receipt requested, at the address of Defendant’s authorized agent or principal place
10   of business in the State of California.
11         53.     If Defendant fails, within thirty (30) days after receipt of the section 1782
12   notice and demand, to adequately respond to Plaintiff’s and the California Subclass
13   members demand to rectify the wrongful conduct described above with respect to all Class
14   members, Plaintiffs and the California Subclass members reserve their right to amend the
15   Complaint to seek: (1) actual and punitive damages for violations of the CLRA as
16   provided for under sections 1780(a) and 1782(d) of the CLRA; and (2) payment of
17   restitution to Plaintiff and the other California Subclass members pursuant to section
18   1780(a)(3).
19
                                  FOURTH CLAIM FOR RELIEF
                           VIOLATION OF CLRA SECTION 1770(a)(10)
20                     (On behalf of the California Subclass Against Defendant)
21         54.     Plaintiffs incorporate the preceding paragraphs of the Complaint as if fully
22   alleged herein.
23         55.     Under section 1770(a)(10) of the CLRA, it is unlawful to advertise goods or
24   services with intent not to supply reasonably expectable demand, unless the advertisement
25   discloses a limitation of quantity.
26         56.     As set forth above, Defendant represented to Plaintiff and members of the
27   California Subclass who purchased the lifetime tire balancing and rotation policy that
28   Defendant would rotate and balance tires for every 7,500 miles for the life of the tires.
30
                                                   11
31                                     CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 12 of 18


 1         57.    Defendant publicly made these representations on its website, and uniformly
 2   to Plaintiff and the members of the California Subclass, who then reasonably relied on
 3   those representations when they purchased the lifetime tire balancing and rotation policy.
 4         58.    Defendant’s representations were untrue. In fact, on information and belief,
 5   Defendant has failed to provide tire balancing and rotation services across the nation since
 6   at least March 2020.
 7         59.    To their detriment, Plaintiff and members of the California Subclass relied
 8   upon Defendant’s misrepresentation regarding the rights to services supposedly offered,
 9   and Defendant’s false statements were the immediate cause of Plaintiff’s purchase of the
10   lifetime tire balancing and rotation policy.
11         60.    Accordingly, Plaintiff and other California Subclass members have suffered
12   injury in fact and have lost money, value, or property as a result of Defendant’s untrue
13   representations.
14         61.    Based on the foregoing facts, Defendant’s practices violated section
15   1770(a)(10) of the CLRA, and Plaintiffs and the other California Subclass members are
16   entitled to an order enjoining the above-described wrongful acts and practices pursuant to
17   section 1780(a)(2) of the CLRA. In addition, Plaintiff and the other California Subclass
18   members are entitled to the payment of costs and attorneys’ fees and any other relief
19   deemed appropriate by the Court under section 1780(d) of the CLRA and section 1021.5
20   of California’s Civil Procedure Code.
21         62.    In compliance with the provisions of section 1782 of the CLRA, and in
22   conjunction with the filing of this action, while the Complaint is an appropriate notice of
23   violation, Plaintiff and the California Subclass members will notify Defendant in writing
24   of their particular violations of the CLRA, and demand that Defendant rectify the actions
25   described therein and give notice to all affected consumers of its intent to do so. Plaintiffs
26   and the California Subclass members will send this notice to Defendant by certified mail,
27   return receipt requested, at the address of Defendant’s authorized agent or principal place
28   of business in the State of California.
30
                                                    12
31                                     CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 13 of 18


 1         63.     If Defendant fails, within thirty (30) days after receipt of the section 1782
 2   notice and demand, to adequately respond to Plaintiff’s and the California Subclass
 3   members demand to rectify the wrongful conduct described above with respect to all Class
 4   members, Plaintiffs and the California Subclass members reserve their right to amend the
 5   Complaint to seek: (1) actual and punitive damages for violations of the CLRA as
 6   provided for under sections 1780(a) and 1782(d) of the CLRA; and (2) payment of
 7   restitution to Plaintiff and the other California Subclass members pursuant to section
 8   1780(a)(3).
 9
                                    FIFTH CLAIM FOR RELIEF
                           VIOLATION OF CLRA SECTION 1770(a)(14)
10                     (On behalf of the California Subclass Against Defendant)
11         64.     Plaintiffs incorporate the preceding paragraphs of the Complaint as if fully
12   alleged herein.
13         65.     Under section 1770(a)(14) of the CLRA, it is unlawful to represent that a
14   transaction confers or involves rights, remedies, or obligations that it does not have or
15   involve, or that are prohibited by law.
16         66.     As set forth above, Defendant represented to Plaintiff and members of the
17   California Subclass who purchased the lifetime tire balancing and rotation policy that
18   Defendant would rotate and balance tires for every 7,500 miles for the life of the tires.
19         67.     Defendant publicly made these representations on its website, and uniformly
20   to Plaintiff and the members of the California Subclass, who then reasonably relied on
21   those representations when they purchased the lifetime tire balancing and rotation policy.
22         68.     Defendant’s representations were untrue. In fact, on information and belief,
23   Defendant has failed to provide tire balancing and rotation services across the nation since
24   at least March 2020.
25         69.     To their detriment, Plaintiff and members of the California Subclass relied
26   upon Defendant’s misrepresentation regarding the rights to services supposedly offered,
27   and Defendant’s false statements were the immediate cause of Plaintiff’s purchase of the
28   lifetime tire balancing and rotation policy.
30
                                                    13
31                                     CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 14 of 18


 1         70.     Accordingly, Plaintiff and other California Subclass members have suffered
 2   injury in fact and have lost money, value, or property as a result of Defendant’s untrue
 3   representations.
 4         71.     Based on the foregoing facts, Defendant’s practices violated section
 5   1770(a)(14) of the CLRA, and Plaintiffs and the other California Subclass members are
 6   entitled to an order enjoining the above-described wrongful acts and practices pursuant to
 7   section 1780(a)(2) of the CLRA. In addition, Plaintiff and the other California Subclass
 8   members are entitled to the payment of costs and attorneys’ fees and any other relief
 9   deemed appropriate by the Court under section 1780(d) of the CLRA and section 1021.5
10   of California’s Civil Procedure Code.
11         72.     In compliance with the provisions of section 1782 of the CLRA, and in
12   conjunction with the filing of this action, while the Complaint is an appropriate notice of
13   violation, Plaintiff and the California Subclass members will notify Defendant in writing
14   of their particular violations of the CLRA, and demand that Defendant rectify the actions
15   described therein and give notice to all affected consumers of its intent to do so. Plaintiffs
16   and the California Subclass members will send this notice to Defendant by certified mail,
17   return receipt requested, at the address of Defendant’s authorized agent or principal place
18   of business in the State of California.
19         73.     If Defendant fails, within thirty (30) days after receipt of the section 1782
20   notice and demand, to adequately respond to Plaintiff’s and the California Subclass
21   members demand to rectify the wrongful conduct described above with respect to all Class
22   members, Plaintiffs and the California Subclass members reserve their right to amend the
23   Complaint to seek: (1) actual and punitive damages for violations of the CLRA as
24   provided for under sections 1780(a) and 1782(d) of the CLRA; and (2) payment of
25   restitution to Plaintiff and the other California Subclass members pursuant to section
26   1780(a)(3).
27

28

30
                                                   14
31                                     CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 15 of 18


 1                               SIXTH CLAIM FOR RELIEF
 2                      VIOLATION OF THE CONSUMER PROTECTION
                              STATUTES OF CERTAIN STATES
 3                          (On behalf of the Class against Defendant)
 4         74.    Plaintiffs incorporate the preceding paragraphs of the Complaint as if fully
 5   alleged herein.
 6         75.    As set forth above, Defendant represented to Plaintiff and members of the
 7   California Subclass who purchased the lifetime tire balancing and rotation policy that
 8   Defendant would rotate and balance tires for every 7,500 miles for the life of the tires.
 9         76.    Defendant publicly made these representations on its website, and uniformly
10   to Plaintiff and the members of the Class, who then reasonably relied on those
11   representations when they purchased the lifetime tire balancing and rotation policy.
12         77.    Defendant’s representations were untrue. In fact, on information and belief,
13   Defendant has failed to provide tire balancing and rotation services across the nation since
14   at least March 2020.
15         78.    Accordingly, Plaintiff and other Class members have suffered injury in fact
16   and have lost money, value, or property as a result of Defendant’s untrue representations.
17         79.    Defendant’s actions as described above constitute unfair competition or trade
18   or unfair, unconscionable, deceptive, or fraudulent acts or practices in violation of the
19   consumer protection and unfair trade practices laws of each of the states in which
20   Defendant sold the lifetime tire balancing and rotation policy. These states have adopted
21   statutes that contain substantially the same or similar statutory provisions and schemes to
22   prohibit deceptive and unfair practices and to protect consumers, and to allow private
23   rights of action under such statutes.
24         80.    Plaintiff and the other Class members have suffered damages and/or are
25   entitled to the statutory remedies made available by the comparable consumer protection
26   and unfair trade practices laws of each state in which Defendant sold the lifetime tire
27   balancing and rotation policy. Plaintiff also is entitled to injunctive and equitable relief,
28   punitive damages, and other penalties as provided by those laws.
30
                                                    15
31                                     CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 16 of 18


 1           81.   Wherefore, Plaintiff demands relief in accordance with the Prayer for Relief
 2   set forth below, which is incorporated herein by this reference.
 3
                                  SEVENTH CLAIM FOR RELIEF
               VIOLATION OF DUTY OF GOOD FAITH AND FAIR DEALING
 4                    (On behalf of the California Subclass Against Defendant)
 5           82.   Plaintiffs incorporate the preceding paragraphs of the Complaint as if fully
 6   alleged herein.
 7           83.   Plaintiffs and members of the California Subclass purchased the tire
 8   balancing and rotation policies in the reasonable expectation that the policy and plan
 9   would, in fact, provide tire rotation and balancing services for every 7,500 miles for the
10   life of the qualified tires.
11           84.   Plaintiffs and members of the California Subclass also purchased their
12   policies with the reasonable expectation that Defendant would deal with them fairly,
13   equitably, in good faith, and in full conformity with the expressed and implied terms of
14   the policy/plan. This expectation was brought about and intended by Defendant as a result
15   of the language of the policy, and the express representations by the respective employees,
16   agents, and representatives of Defendant.
17           85.   Defendant has materially breached their duty of good faith and fair dealing
18   owed to Plaintiff and members of the California Subclass by altogether failing to provide
19   the promised tire balancing and rotation services across the nation since at least March
20   2020.
21           86.   As a direct and proximate result of Defendant’s conduct, Plaintiff and the
22   California Subclass have been damaged in an amount to be determined at trial. Plaintiff
23   and the California Subclass’ damages include, but are not limited to, amounts paid to
24   Defendant for the promised services, the loss of the value in their tires, and damages
25   suffered from purchasing replacement tires or tire services elsewhere.
26           87.   Wherefore, Plaintiff demands relief in accordance with the Prayer for Relief
27   set forth below, which is incorporated herein by this reference.
28

30
                                                   16
31                                    CLASS ACTION COMPLAINT
           Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 17 of 18


 1   VI.   PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff, on behalf of himself, and all others similarly situated,
 3   respectfully request that this Court:
 4         1.       Certify the Class as defined in this Complaint;
 5         2.       Certify the Subclass as defined in this Complaint
 6         3.       Order Defendant to notify each and every member of the Class and Subclass
 7   of the pendency of the claims in this action in order to give such persons an opportunity to
 8   seek relief;
 9         4.       Enjoin Defendant from engaging in conduct that violates its advertised
10   lifetime tire balancing and rotation policy and the California Legal Remedies Act;
11         5.       Enter a judgment in favor of Plaintiff and the Class on all Counts;
12         6.       Award compensatory damages to Plaintiffs and the Class;
13         7.       Award Plaintiffs and the Class actual damages under applicable law;
14         8.       Award Plaintiffs and the Class a refund of all money Defendant acquired by
15   means of its unlawful conduct;
16         9.       Award Plaintiffs and the Class treble damages under applicable law;
17         10.      Award Plaintiffs and the Class restitution and/or rescission;
18         11.      Award Plaintiffs and the Class punitive damages under applicable law;
19         12.      Create a common fund comprised of all damages to Class members;
20         13.      Award Class counsel attorneys’ fees pursuant to applicable law and the
21   Common Fund Doctrine;
22         14.      Award Plaintiffs and the Class interest as prescribed by law;
23         15.      Award Plaintiffs and the Class the costs of this suit; and
24         16.      Award Plaintiffs and the Class such other relief as this Court may deem to be
25   just, proper, and equitable.
26

27

28

30
                                                    17
31                                      CLASS ACTION COMPLAINT
          Case 1:20-cv-01360-DAD-JLT Document 1 Filed 09/23/20 Page 18 of 18


 1                                DEMAND FOR JURY TRIAL
 2         WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,
 3   hereby demands a jury trial as to the Causes of Action pled herein.
 4

 5   Dated: September 23, 2020                    YOON LAW, APC
 6                                                /s/ Kenneth H. Yoon
 7                                                Kenneth H. Yoon
                                                  Stephanie E. Yasuda
 8                                                Brian G. Lee
 9                                                Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

30
                                                 18
31                                   CLASS ACTION COMPLAINT
